In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Incorporated Village of Port Jefferson dated August 8, 1995, which, after a hearing, granted an application for an area variance, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Kitson, J.), entered July 16, 1996, as, in effect, dismissed that branch of the petition which was to annul the determination granting the area variance.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the petitioner’s contention, the respondent Zoning Board of Appeals of the Incorporated Village of Port Jefferson, in granting his neighbors’ application for an area variance, correctly applied the balancing test contained in Village Law § 7-712-b (3) (b) (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of Malin v Leibowitz, 229 AD2d 580; Matter of Eccles v Zoning Bd. of Appeals, 224 AD2d 525). Accordingly, its determination was neither irrational nor unreasonable and, thus, was properly sustained by the Supreme Court (see, Knight v Amelkin, 68 NY2d 975; Matter of Fuhst v Foley, 45 NY2d 441; Matter of Allen v Adami, 39 NY2d 275; Aim Rent a Car v Zoning Bd. of Appeals, 156 AD2d 323).
The petitioner’s remaining contentions lack merit. Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.